Order entered October 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00811-CV

             DONALD HAWTHORNE AND MELODY HEDGER, Appellants

                                                V.

                           MISSION ROCKWALL APT., Appellee

                          On Appeal from the County Court at Law
                                 Rockwall County, Texas
                             Trial Court Cause No. CI19-0051

                                            ORDER
       The reporter’s record in this case has not been filed. By letter dated September 3, 2019,

we informed appellants the court reporter notified us that the reporter’s record had not been filed

because appellants had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellants to provide the Court with written verification showing the

reporter’s record had been requested and that appellants had paid for or made arrangements to

pay for the record or had been found entitled to proceed without payment of costs. We cautioned

appellants that failure to provide the required documentation within ten days might result in the

appeal being ordered submitted without the reporter’s record. To date appellants have not

corresponded with the Court regarding the reporter’s record.
       Accordingly, we ORDER this appeal submitted without a reporter’s record. Appellants’

brief is due THIRTY DAYS from the date of this order.




                                                 /s/    ROBERT D. BURNS, III
                                                        CHIEF JUSTICE